Citation Nr: 1215415	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-42 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sinus condition, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

 The Veteran served on active duty from August 1950 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In opening the Board notes that the RO has characterized the sinus claim on appeal as one for service connection of sinusitis.  A review of the record, however, discloses that the scope of Veteran's claim is broader than sinusitis, and notably reflects that the Veteran has also complained, and been assessed as having on occasion, allergic rhinitis.  

A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record also discloses an assessment of allergic rhinitis and that the Veteran seeks service connection for sinus problems, the Board has re-characterized the claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claimed sinus condition, he was afforded a VA examination in April 2009.  The report of the examination discloses that a CT scan of the sinuses failed to show sinusitis.  However, the report does note that the Veteran had a history of post-nasal drip, facial pain, headaches with flare-ups, and allergic rhinitis.  The examination report only addresses the claimed diagnosis of sinusitis and offers no etiological or diagnostic insight to the Veteran's claimed symptomatology, which he asserts has been continuous since service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  

The April 2009 VA examination is narrow in scope and fails to adequately address the complaints, symptomatology or etiology related to the condition and symptoms for which the Veteran seeks compensation.  Accordingly, the examination report must be returned. 38 C.F.R. § 4.2.

The Veteran has not been afforded a VA examination with respect to his claim for service connection of bilateral hearing loss.  He asserts exposure to acoustic trauma while stationed in Korea and has related that he has "been having hearing loss for over 30 years."  See Substantive Appeal.  Certainly, hearing loss is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the Veteran's complaints of continuing symptomatology since service suggest that he may have incurred bilateral hearing loss therein; however, there is insufficient evidence to decide the claim.  Accordingly, it must be remanded to afford the Veteran a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinus condition, to include sinusitis and allergic rhinitis.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sinus condition, to include sinusitis and allergic rhinitis, is/are attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss. All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner. The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiners should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss, if diagnosed, is attributable to service, including the Veteran's claimed noise exposure experienced in service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


